Citation Nr: 1011670	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-27 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military service with the New 
York Army Reserve National Guard from June 1948 to October 
1950.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied entitlement to service 
connection for a left knee disorder.

In January 2009 the Veteran and his son testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent or credible evidence supporting a 
continuity of left knee symptomatology since an alleged in-
service knee injury.

3.  The Veteran is not shown to have a current left knee 
disorder.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a left knee disorder was received in September 2006.  
Thereafter, he was notified of the general provisions of the 
VCAA by the White River Junction RO in correspondence dated 
in September 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  In 
addition, it notified him of how VA determines the disability 
rating and effective dated when a disability is found to be 
connected to service.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in December 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Private treatment records have been obtained and associated 
with his claims file.  Additional efforts were made to obtain 
any service treatment records, service personnel records, or 
VA or private treatment records, including from retired 
physicians.

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed left 
knee disability.  However, VA need not conduct an examination 
with respect to the claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of McLendon are not met in this 
case.  There is no competent evidence of a current left knee 
disability or persistent or recurrent symptoms of a 
disability.  The Board notes that the Veteran's wife 
described post-service treatment for left knee pain from 
separation from service to the present time; however, more 
than two decades of contemporaneous private treatment records 
reflect no persistent symptoms of a left knee disability or 
any diagnosed left knee disability.  Therefore, VA is not 
required to provide a VA examination to the Veteran to 
evaluate his claimed disability.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed a left knee disability 
during military service when he fell while unloading barrels 
from a truck and caught his knee between two barrels.

New York National Guard (NYNG) discharge records show that he 
was honorably discharged in October 1950, and the reason for 
his separation was based on "findings of medical examiner on 
CDD NLD dtd 26 Sep 50 per par 1(c) SO 199 O Cofs NY 13 Oct 
50."  The records did not list any medical findings or 
diagnosis.  His military occupational specialty was listed as 
"driver truck light."

The Veteran originally filed a claim for service connection 
for a right knee disability in May 2005, indicating that his 
right knee was crushed in 1944 and that he was medically 
separated due to the right knee injury.  He indicated that he 
was initially treated at the Bronx VA Medical Center (VAMC), 
that he was offered right knee surgery but declined, and that 
he was experiencing right knee pain 90 percent of the time.  
It should be noted that in 1944, the Veteran would have been 
around 16 years old and not in active service.

In May 2005 the RO requested service treatment records from 
the National Personnel Records Center (NPRC).  The NPRC 
responded in May 2005 that no records were located for the 
Veteran.

Post-service private treatment records from S. W., M.D., 
dated from September 1984 to August 2004 showed that the 
Veteran was hospitalized from September to October 1984 
following a motor vehicle accident during which he sustained 
multiple left-sided trauma, including fractured ribs on the 
left, a fractured right malleollus, renal and pulmonary 
contusions on the left, and a ruptured spleen.  He provided a 
past medical history, but did not mention any prior trauma or 
knee problems.  The records were silent for any complaints, 
findings, or reference to any knee pain or problems.  
Additional records included an October 1989 diagnosis of left 
foot gout, slip and fall injuries (March 1991 fall, reported 
in October 1991, and December 2002 fall, reported in May 
2003) without complaints of knee injuries, and a complaint of 
bilateral knee discomfort in July 1994.  Dr. S. W. 
recommended weight loss.  On examination in April 2002, Dr. 
S. W. noted some crepitus in the knees and tightness on range 
of motion, but did not diagnose any knee disability.

Private treatment notes from W. C., M.D., dated from January 
to May 2005 were silent for any complaints, findings, or 
reference to any left knee problems.  A note dated in 
February 2005 included a problem list, which was negative for 
any knee disorder.  In a treatment note dated in May 2005, 
the Veteran stated that he crushed his right knee during 
service at age 17 or 18 and had experience pain ever since 
with occasional swelling.  The assessment included right knee 
after traumatic osteoarthritis, and Dr. W. C. ordered a right 
knee x-ray study.  A treatment note approximately one week 
later indicated that the Veteran was notified of normal x-ray 
results.

A "Military Status of Individual" report dated in October 
1950 was received in May 2005 and again indicated that the 
Veteran was honorably discharged based on the unspecified 
findings of a medical examiner.  A "Certificate of 
Acceptability" dated in December 1950 found that the he was 
"not acceptable for induction" into the Armed Services at 
the present time.

In August 2005 the RO requested service records from the New 
York State Adjutant General.  In a report of telephone 
contact with the New York Army Records Branch Archives 
Specialist dated in December 2005, the specialist indicated 
to the VA employee that all information in VA possession was, 
"everything they have on record for the Veteran."  A second 
negative response concerning service records was received 
from NPRC in August 2005.

A February 2006 memorandum detailed efforts to obtain service 
treatment records and determined that they were unavailable 
and that further attempts to obtain the records would be 
futile.  The RO noted that this was not a fire-related case.

The Veteran withdrew his claim for a right knee disability in 
writing in September 2006 and at the same time filed a claim 
for a left knee disability.

In correspondence received in September 2006, the Veteran's 
representative indicated that the Veteran was referred to a 
VA hospital at his release in 1950 for orthopedic surgery, 
which he declined.

The Veteran identified receiving treatment from Central 
Vermont Medical Center from 1974 to 1990 for knee disorders; 
however, a November 2006 response from that center reported 
that there were no records of the Veteran and that records 
are retained for only 10 years.  A negative response was also 
received in July 2008 from R. D., M.D., who practiced at that 
facility; he indicated that he retired and no longer had any 
records.

In March 2007 the RO notified the Veteran of multiple other 
kinds of evidence that could substitute for service treatment 
records.

In April 2008 the RO requested any treatment records from 
1948 forward from the Bronx VAMC.  After searching the 
archives it was determined that the Veteran was never a 
patient there.  In May 2008 the RO notified the Veteran that 
it was unable to retrieve any treatment records from Bronx 
VAMX.  He replied that the injury happened many years ago in 
New York and that the doctors who treated him in Vermont were 
long gone.

A response from S. W., M.D., received in June 2008 indicated 
that there was no information about the left knee in the 
chart.  Subsequently, an undated, unsigned treatment record 
was received from Dr. S. W. in June 2008.  The Veteran had 
complained about his left knee after banging it on the bumper 
of the car and doing a lot of kneeling and squatting while 
working on the car with his son.  He denied any swelling.  
The physician remarked that on examination, he did not see 
much of anything other than some localized tenderness and 
minimal if any effusion; there was no sign of any ligamentous 
instability.  He told the Veteran that he just inflamed some 
arthritis behind his kneecap with this kneeling and advised 
him to avoid kneeling and squatting.  He did not order any x-
ray studies.  No diagnosis was rendered.

In a lay statement received in January 2009, the Veteran's 
wife reported that she and the Veteran married in 1952 and 
that he made many visits to doctors in New York for left knee 
pain before moving to Vermont in 1962.  She indicated that he 
still experienced knee pain and recently broke his left foot 
after his left knee gave out.  The Veteran's son stated that 
he remembered his father discussing an injury during service 
while unloading a truck and falling between two barrels.  The 
Veteran's representative also asserted in a January 2009 
statement that the two lay statements indicated that the 
claimed left knee disability had been an ongoing problem 
since release from service.

In January 2009 the Veteran and his son testified at a 
videoconference hearing that the Veteran had early stages of 
Alzheimer's disease and that they had located a potential 
repository for the rest of his service records.  

The Board remanded the claim in February 2009 for the AMC/RO 
to request service treatment records and service personnel 
records after asking the Veteran to provide the name and 
location of the possible repository of his records.  The 
Veteran's representative responded to the request in April 
2009, indicating that the records may be located at the New 
York State Division of Military Records.  The RO requested 
records from that location in September 2009 and received a 
response in October 2009 from the Headquarters of the New 
York Army National Guard that the Veteran could "not be 
identified as having been a member of this organization."

In connection with the claim, the Board has considered the 
assertions that the Veteran, his wife, son, and 
representative have advanced on appeal.  The Board finds that 
the Veteran is competent to describe his symptomatology 
regarding his claimed left knee disability.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (holding that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation; in such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection).  

However, the Board finds that the statements attesting to 
left knee pain since service are not credible because in more 
than two decades of available, contemporaneous post-service 
private treatment records he complained of knee discomfort in 
1994 and of knee pain in May 2005.  See Culver v. Derwinski, 
3 Vet. App. 292, 297 (1992) (holding that it is the duty of 
the BVA as the factfinder to determine credibility of the 
testimony and other lay evidence).  In addition, while his 
early Alzheimer's disease may be a relevant factor in 
recalling the details of which knee he allegedly injured in 
service, there is no evidence that he is unable to identify 
current pain or symptoms in either of his knees.  Yet, post-
service treatment records are almost entirely silent for any 
knee problems.  These findings clearly do not support any 
assertion that he has experienced a continuity of 
symptomatolgy (knee pain) since the alleged in-service 
injury.

Moreover, even if the Board conceded that the Veteran crushed 
or injured either of his knees during service, post-service 
treatment records contained no findings or diagnosis of any 
knee disorder.  Congress has specifically limited entitlement 
to service connection for disease or injury to cases where 
such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In order to prevail on the issue of service 
connection there must be: medical evidence of a current 
disability, medical evidence, or in some cases lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and, medical evidence of a nexus between an in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  In the present case, neither a 
competent diagnosis of a current left knee disorder nor 
medical evidence of a nexus between the claimed in-service 
knee injury and any current complaints has been provided.  
Therefore, the Veteran's claim for service connection for a 
left knee disability must be denied.

For all the foregoing reasons, the claim for service 
connection for a left knee disability must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


